DETAILED ACTION
	Claims 1-16 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12) in the reply filed on August 29, 2022 is acknowledged.  Claims 13-16 are withdrawn from consideration by the Examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
Priority
The claim to priority as a CON of PCT/JP2018/033764 filed on September 12, 2018, which claims benefit of JP 2017-203734 filed on October 20, 2017 is acknowledged in the present application file.  As there is intervening art and there is currently no certified English translation of the Japanese document in the application file, benefit can only be granted to the PCT application at this time.  The effective filing date of claims 1-16 is September 12, 2018.
Information Disclosure Statement
The Information Disclosure Statements filed on May 14, 2020, March 3, 2021, June 1, 2021, June 11, 2021, March 2, 2022, and October 17, 2022 have been considered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Linke et al. (US PGPUB 2017/0275468).
Linke et al. teach in the examples a coloring composition comprising melamine and a metal azo pigment of Formula I with zinc and copper as the metal ions in the ratio of 199:1 Zn(II):Cu(II) and other ratios in the range of present claim 4.  See Examples 1-15, and Samples 3-28, pages 11-12.  With respect to claim 12, the claim is drawn to the same composition of claim 1, but with an intended use.  
Linke et al. do not teach an example where the composition further comprises a solvent and a compound which has an ethylenically unsaturated bonding group.  Additionally, Linke et al. do not teach an example where another pigment, especially a basic pigment, is present, the ratio of claim 8, or a polymerization initiator.
	Linke et al. teaches that the pigments can be mixed with additional pigments, at least one photocurable monomer, at least one photoinitiator, an organic solvent, a dispersant, a binder resin, and optionally further additions.  See paragraphs 227-233.  Photocurable monomers include acrylates and methacrylates.  See paragraph 222.  The additional pigments include Violet 23, which is a basic pigment of the structure 
    PNG
    media_image1.png
    298
    584
    media_image1.png
    Greyscale
.  See paragraph 209.  Finally, while Linke et al. does not teach a preferred ratio of the compound that has an ethylenically unsaturated bonding group to the metal azo pigment, the general conditions are taught that they both would be present.  The person of ordinary skill in the art would vary the amount of pigment to the amount of monomer to the desired strength of color in the final product.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
	The person of ordinary skill in the art would be motivated to modify the examples of Linke et al. to arrive at the presently claimed invention as Linke et al. describes how to use the metal azo pigments in photoresists, and describes the additional components that are presently claimed.  There would be a reasonable expectation of success as the person of ordinary skill in the art would only need to follow the guidance of Linke et al. to arrive at the presently claimed invention.
	Therefore, the present claims are prima facie obvious.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Linke et al. (US PGPUB 2017/0275468) in view of Ishizaka et al. (JP 2013-205833).
Linke et al. teach in the examples a coloring composition comprising melamine and a metal azo pigment of Formula I with zinc and copper as the metal ions in the ratio of 199:1 Zn(II):Cu(II) and other ratios in the range of present claim 4.  See Examples 1-15, and Samples 3-28, pages 11-12.  With respect to claim 12, the claim is drawn to the same composition of claim 1, but with an intended use.  
Linke et al. do not teach an example where the composition further comprises a solvent and a compound which has an ethylenically unsaturated bonding group.  Additionally, Linke et al. do not teach an example where another pigment, especially a basic pigment, is present, the ratio of claim 8, or a polymerization initiator.  Finally, Linke et al. do not teach an oxime as a polymerization initiator or the presence of a polymerization inhibitor.
	Linke et al. teaches that the pigments can be mixed with additional pigments, at least one photocurable monomer, at least one photoinitiator, an organic solvent, a dispersant, a binder resin, and optionally further additions.  See paragraphs 227-233.  Photocurable monomers include acrylates and methacrylates.  See paragraph 222.  The additional pigments include Violet 23, which is a basic pigment of the structure 
    PNG
    media_image1.png
    298
    584
    media_image1.png
    Greyscale
.  See paragraph 209.  Finally, while Linke et al. does not teach a preferred ratio of the compound that has an ethylenically unsaturated bonding group to the metal azo pigment, the general conditions are taught that they both would be present.  The person of ordinary skill in the art would vary the amount of pigment to the amount of monomer to the desired strength of color in the final product.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
	Ishizaka et al. teach a separate colored curable composition where the polymerization initiator can be an oxime compound and the presence of a polymerization inhibitor in the same composition.  See paragraphs 101-171 and 178.
	The person of ordinary skill in the art would be motivated to modify the examples of Linke et al. with the teachings of Ishizaka et al. to arrive at the presently claimed invention as Linke et al. describes how to use the metal azo pigments in photoresists, and describes along with Ishizaka et al. the additional components that are presently claimed.  There would be a reasonable expectation of success as the person of ordinary skill in the art would only need to follow the guidance of Linke et al. and Ishizaka et al. to arrive at the presently claimed curable compositions.
	Therefore, the present claims are prima facie obvious.
Conclusion
	Claims 1-12 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626